



RELEASE OF CLAIMS
My employment with Teradata Corporation (“Teradata”) terminated effective as of
February 1, 2019. In exchange for the severance benefits provided under Section
4(b) of the Teradata Executive Severance Plan (the “Plan”), which shall be
provided upon the terms, and subject to the conditions of the Plan, including,
but not limited to, my compliance with Section 7 of the Plan, I acknowledge and
agree to the following:


1.
I may sign and submit this Release of Claims (“Release”) at any time during the
45 days after my termination.



2.
I understand this Release does not constitute an admission by Teradata of any
liability, violation of any federal or state laws, or any other civil wrong.



3.
I may revoke this Release during the seven days after I sign it by delivering
written notice to Teradata in accordance with Section 15 of the Plan no later
than the close of business on the seventh day after signature. This Release will
not become effective or enforceable until the expiration of that seven-day
period. I understand that my severance benefits will be processed after the
expiration of the seven-day period.



4.
I release and discharge Teradata, its affiliates, successors, and each of their
fiduciaries, stockholders, directors, officers, agents, and employees (“Released
Parties”), from all claims, causes of action, suits, damages, rights to monetary
or equitable relief, known or unknown, including access to Teradata’s internal
dispute resolution process, for anything occurring up to and including the date
on which I sign this Release. Without limiting the prior sentence, this release
covers all claims I have, have ever had, or may now have, for or related in any
way to my employment or the end of my employment with the Company, including but
not limited to all claims for age discrimination under the Age Discrimination in
Employment Act; Title VII of the Civil Rights Act of 1964; the Family and
Medical Leave Act; the Employee Retirement Income Security Act (“ERISA”), any
similar state or local Fair Employment statute or ordinance, including, without
limitation, the California Fair Housing and Employment Act; any claim of
wrongful discharge, discrimination, harassment, retaliation, breach of implied
or express promises, defamation, invasion of privacy and intentional or
negligent infliction of emotional distress; all claims for lost or unpaid wages,
overtime, bonuses, or statutory penalties; and any claims of coverage under any
of Teradata’s commercial automobile liability insurance policies.



In granting the release herein, which includes Unknown Claims, I acknowledge
that I have read, understands and expressly waive Section 1542 of the California
Civil Code, which provides:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


I expressly agree to waive any rights or benefits conferred by Section 1542 and
by any law of any state or territory of the United States or principal of common
law pursuant to, or which is similar, comparable or equivalent to, Section 1542.


Without limiting the foregoing Paragraphs, I represent that I understand that
this Release specifically releases and waives any claims of age discrimination,
known or unknown, that I may have against the Released Parties as of the date I
sign this Release. This Release specifically includes a waiver of rights and
claims under the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers Benefit Protection Act. I acknowledge that as of the date I
sign this Release, I may have certain rights or claims under the Age
Discrimination in Employment Act, 29 U.S.C. §626 and I voluntarily relinquish
any such rights or claims by signing this Release.




5.
Teradata advises me to consult with an attorney prior to signing this Release.
By signing this Release I understand I am giving up and waiving legal rights. I
have either freely chosen not to consult with an attorney or I have decided to
sign after discussing this Release with my attorney.



6.
This Release does not prevent me from responding accurately and fully to any
question, inquiry or request for information when required by legal process, or
disclosing information to regulatory bodies. Further, nothing contained in this
Release limits my ability to file a charge or complaint with any federal, state
or local governmental agency or commission (a “Government Agency”). In addition,
nothing in this Release or any other Company agreement, policy, practice,
procedure, directive or instruction shall prohibit me from reporting possible
violations of federal, state or local laws or regulations to any Government
Agency or making other disclosures that are protected under the whistleblower
provisions of federal, state or local laws or regulations. I understand that I
do not need prior authorization of any kind to make any such reports or
disclosures, and that I am not required to notify the Company that I have made
such reports or disclosures. However, if I file any charge or complaint with any
Government Agency, and if the Government Agency pursues any claim on my behalf,
or if any other third party pursues any claim on my behalf, I hereby waive any
right to monetary or other individualized relief (either individually, or as
part of any collective or class action) that arises out of alleged facts or
circumstances on or before the effective date of this Release; provided that
nothing in this Release limits any right I may have to receive a whistleblower
award or bounty for information provided to the Securities and Exchange
Commission or other Government Agency.



7.
As used in this Release, “Teradata” includes its parents, subsidiaries,
affiliates, divisions, past and present directors, officers, agents and
employees.



8.
This Release and the Plan represent the entire agreement between me and Teradata
relating to the end of my employment and, with the exception of any agreements
relating to arbitration of employment-related disputes, or trade secrets and
preserving the confidentiality of Teradata information, supersedes all prior
written or oral understandings, statements or agreements.



I have read this Release and I understand its terms. I enter into and sign this
Release knowingly, voluntarily, and with full knowledge of its contents.


/s/ Eric P. Tom


XXXXXXXXXX
XXXXXXXXXXXXX
2/28/19
Signature of Associate
Social Security Number
Non-Teradata E-mail Address
Date
Eric P. Tom


XXXXXXXXXX
XXXXXXXXXXXXX
 
Associate Name (Printed)
Associate QuickLook ID
Non-Teradata Telephone Number
 



Human Resources Acknowledgment of Receipt:
/s/ T Mazakas


Sr. Dir. Global Comp.
2/28/2019
Human Resources Representative
Title
Date





NOTE: The original document, when signed by both employee and Human Resources
Representative should be returned to the Teradata HR Service Center, for
inclusion in the employee’s Personnel File.


Teradata HR Service Center
17095 Via Del Campo
San Diego, California 92127





